Citation Nr: 0520419	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel



INTRODUCTION

The appellant in this case served on active duty for training 
from January 22, 1967 to May 21, 1967 and from July 24, 1967 
to August 2, 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which determined that the appellant had not 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for hearing loss disability 
and service connection for tinnitus. 


FINDINGS OF FACT

1.	In a decision of August 1988, the Board denied the 
appellant's claims of service connection for hearing loss and 
service connection for tinnitus.

2.	In September 2001, the appellant filed a request to re-
open his claims of service connection for hearing loss and 
service connection for tinnitus. 

3.	The Board decision of August 1988 took into account the 
appellant's claim that his disabilities began as a result of 
an accident.

4.	The items of evidence submitted by the appellant in 
support of his request to reopen his claims consist of the 
appellant's own statement and a lay statement by a friend 
reporting the accident alleged to have marked the onset of 
the appellant's hearing loss and tinnitus.

5.	The evidence presented by the appellant in support of 
his request to re-open his claims is cumulative and redundant 
of the evidence of record when the Board denied the claims in 
August 1988, and does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.	The Board's August 1988 decision is final as to the 
claims of service connection for hearing loss and tinnitus. 
38 U.S.C.A. § 4004 (now codified as 38 U.S.C.A. § 7104 (West 
2002)); 38 C.F.R. 19.104 (now codified as 38 C.F.R. 20.1100 
(2004)).

2.	New and material evidence sufficient to reopen the 
appellant's claims of service connection for hearing loss and 
tinnitus has not been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004).  In a letter dated November 2003, the 
RO informed the appellant what information and evidence he 
would have to submit in order to prove his claim for service 
connection benefits.  Prior to the letter, the RO sent the 
appellant a letter dated August 2002 that informed him of the 
definition for new and material evidence required to reopen 
his case.  The appellant was given notice and the opportunity 
to submit the requested evidence.  The only items of evidence 
he has submitted are his own statements, describing how his 
bicycle accident occurred, and an April 2002 statement from 
his friend, who claimed to have witnessed the accident.

Second, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In its November 
2003 letter, the RO informed the appellant that it would help 
him obtain evidence such as medical records, treatment 
records, employment records, records from other federal 
agencies, and any other records or evidence it receives 
notice of.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In the August 
2002 and November 2003 letters, the RO instructed the 
appellant to submit any treatment reports, statements, or 
diagnoses from physicians who may have treated him.  The RO 
also instructed the appellant to provide information about 
any person or agency who may have additional evidence, and to 
complete a VA Form 21-4142, showing the dates and places 
where he had treatment for his condition.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004).  In the August 2002 and 
November 2003 letters, the RO instructed the appellant to 
send in the requested information and evidence promptly, 
within a designated period of time. 

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete claim application, the RO 
must provide the appellant with the aforementioned notices. 
In this case, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by the 
timing of the notice. VA has consistently asked the appellant 
for information about where and by whom he was treated for 
his condition and whether he had additional evidence to 
contribute throughout the period that his claim entered 
appellate status. Furthermore, the appellant has not 
contended that he was prejudiced by the timing of the notices 
contained in the duty to assist letters.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

Throughout the adjudication process and in the August 2002 
and November 2003 letters, the RO has asked the appellant to 
provide VA with information about new and material evidence 
that might be available, and was told VA would assist him in 
obtaining any additional evidence.  When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003); See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant new and material evidence that has not been 
requested or obtained.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim. In short, the 
requirements under the VCAA have been met.  Accordingly, 
there is no potential prejudice to the appellant for failure 
to develop the claim, as the appellant has been given notice 
and a sufficient opportunity to respond.  Therefore, the 
Board will proceed to consider the merits of the appeal.


Background 

In August 1988, the Board considered and denied the 
appellant's claims of entitlement to service connection for 
hearing loss and tinnitus.  The appellant subsequently filed 
a request to re-open the claims, which was received in 
September 2001, and submitted additional evidence in support.

The August 1988 Board decision considered the appellant's 
contention that he sustained bilateral hearing loss and 
tinnitus during active duty for training.  The Board noted 
that the appellant asserted that the conditions began as a 
result of an accident in April 1967 that had progressively 
worsened since that time.  In its decision, the Board also 
noted that the appellant claimed that he did not have hearing 
loss or tinnitus prior to service.

Evidence on file at the time of the August 1988 Board 
decision included service medical records, service personnel 
records, VA examination records, private treatment records, 
statements submitted by the appellant, and a statement 
submitted by the appellant's mother.

Previously considered items of evidence include a June 1966 
pre-induction examination that indicated the appellant stated 
that he had ear, nose, and throat problems, and hearing loss. 
This was further described as being intermittent ear 
infections with impaired hearing. On physical examination, 
the tympanic membranes were clear. The results of an 
audiometric evaluation showed puretone threshold levels that 
were consistent with hearing loss.

Additional evidence considered at the time of the Board 
decision also included an examination for release to a 
Reserve unit in May 1967, in which the appellant's ears and 
eardrums were found to be clinically normal and an 
audiometric evaluation showed no loss of hearing in either 
ear.

The August 1988 Board decision also considered the medical 
records of Dr. J.A.D., which were received by VA in March 
1988. The records included a September 1969 reference to a 
request by the appellant for a hearing evaluation due to the 
presence of a whistling in the left ear. At that time, an 
audiogram indicated bilateral sensorineural hearing loss. 
Subsequent medical records, including a report of a January 
1971 periodic physical examination for service in a National 
Guard unit, as well as records from several private 
physicians and an examination by VA in 1987, continued to 
show the presence of a bilateral hearing loss and complaints 
of tinnitus.

The Board decision also considered the January 1988 letter 
submitted by the appellant's mother, which reported that her 
son had not had a hearing problem prior to service. She 
reported that although the appellant's sister had a hearing 
disorder at a young age, this was a residual effect of a 
measles infection.


Law and Analysis

Generally, a claim which has been denied by the RO or Board 
and has not been appealed within the requisite time period 
becomes final, and may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered. 38 U.S.C.A. §§ 7104, 7105 (West 2002). The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed and has 
become final, the VA shall reopen the claim and review the 
former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).  The Board must still 
determine whether new and material evidence has been 
submitted because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior un-appealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial).  In other words, the Board is required to 
first consider whether new and material evidence had been 
presented before the merits of claim can be considered.

New evidence means existing evidence which has not previously 
been submitted to VA decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

Evidence added to the record, since the Board's August 1998 
decision, consists of: a statement from the appellant, dated 
March 2002; a statement submitted by the appellant's friend 
who was a claimed witness to the bicycle accident, dated 
April 2002; and an audiological examination and records from 
Escanaba Hearing Aid Service from 1988 through 2000.

The items of evidence added to the record after the Board's 
August 1988 decision may be construed as new in the sense 
that they have not previously been submitted to VA decision 
makers, however they are not material as they are cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and do not raise a reasonable possibility of substantiating 
the appellant's claim. 38 C.F.R. § 3.156(a) (2004).

The appellant's March 2002 statement described his claimed 
bicycle accident during his period of active duty for 
training in April 1967. He claimed that while he was riding 
down a hill with friends from his guard unit, the pedals on 
his bicycle came lose, causing him to lose control and crash. 
He claimed the accident caused him to suffer multiple 
lacerations, road burns, broken nose, bleeding, dizziness, 
and ringing in the ears. He contended that he continues to 
suffer from residuals effects such as amplified ringing in 
his ears, with the ringing more pronounced in the left ear 
than the right ear. He also indicated that he has to wear a 
hearing aid in the right ear due to his current condition. 
Despite the appellant's personal account of his accident, the 
Board decision had already noted the appellant's contentions 
and taken the April 1967 accident into consideration in its 
August 1988 decision.

The statement, dated April 2002, submitted by the appellant's 
friend, Mr. J.N.P, who was a claimed witness to the accident, 
also does not provide any new and material evidence to 
support the appellant's claims. The statement by J.N.P. 
reported that the appellant and several other recruits had 
rented special service bicycles and were riding them, when 
the appellant's wheels began to shake, causing him to fall. 
The statement contended that the appellant fell on his head, 
injuring himself, and appeared to be in shock. He was later 
taken to the hospital. This statement only serves to describe 
the accident but offers no new and material evidence to 
support the appellant's claims, as it is merely cumulative 
and redundant. The occurrence of the accident had already 
been considered by the Board's August 1988 decision and it 
was found that there was no injury during active duty for 
training that caused hearing loss or tinnitus.

The audiological records from Escanaba Hearing Aid Service 
from 1988 through 2000 indicate the appellant's use of a 
hearing aid and a diagnosis of mild rapidly sloping to severe 
sensorineural loss in the appellant's right ear and moderate 
sloping to severe sensorineural loss in the left ear. 
However, it does not provide for a new etiological theory or 
any new and material facts.

None of the new evidence provided goes to show whether the 
appellant's present hearing loss or tinnitus were incurred or 
aggravated by a disease, injury, or event during his service, 
that has not already been considered by the previous final 
Board decision. The new evidence is essentially cumulative 
and redundant of the evidence of record at the time of the 
last Board decision. Accordingly, the evidence is not new and 
material, and thus insufficient, to reopen the appellant's 
claims of entitlement to service connection for hearing loss 
and tinnitus. 




ORDER

1.	New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for hearing loss is denied.

2.	New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for tinnitus is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


